995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Omar BROWN, Plaintiff-Appellant,v.BERKELEY COUNTY;  Berkeley County School District;  MacFlood; George C. McCrackin;  R. Ben Hodges,Defendants-Appellees.
No. 92-1485.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-89-1103-2-18)
Omar Brown, Appellant Pro Se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, Charleston, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Omar Brown appeals a district court jury verdict in favor of the Defendants in his 42 U.S.C. § 1983 (1988) action challenging his dismissal, and the district court's subsequent denial of his motion for judgment notwithstanding the verdict or for a new trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the verdict and the district court's denial of Brown's postjudgment motion.  Brown v. Berkeley County, No. CA-89-1103-2-18 (D.S.C. July 23, 1991 & Feb. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED